                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     June 21, 2019
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk

                        CORPUS CHRISTI DIVISION

JUAN GABRIEL SALINAS,                         §
                                              §
         Petitioner,                          §
VS.                                           §   CIVIL NO. 2:18-CV-334
                                              §
LORIE DAVIS,                                  §
                                              §
         Respondent.                          §

                                         ORDER

       The Court is in receipt of Respondent’s Motion for Summary Judgment and
Brief in Support, Dkt. No. 11; State Court records submitted by Respondent, Dkt.
No. 12; Petitioner’s response to the motion for summary judgment, Dkt. No. 13; and
the Magistrate Judge’s Memorandum and Recommendation (“M&R”), Dkt. No. 15.
The deadline to file objections to the M&R has passed, and no objections have been
filed. FED. R. CIV. P. 72(b) (setting 14-day deadline).
       After independently reviewing the record and applicable law, the Court
ADOPTS the M&R, Dkt. No. 15.1 Accordingly, the Court GRANTS Respondent’s
Motion for Summary Judgment, Dkt. No. 11. The Court DISMISSES the above-
captioned case and DENIES Petitioner a Certificate of Appealability.
       Final judgment will be entered separately.


       SIGNED this 21st day of June 2019.



                                              ___________________________________
                                              Hilda Tagle
                                              Senior United States District Judge



1 The second page of the M&R states that “In December 2019, Salinas was charged with 14 total
counts in an indictment, including . . . .” The correct date should be December 2009.


1/1
